DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingram et al. (US 2007/0000950).
	Regarding claim 1, Ingram discloses an assembly including: an actuation assembly (via plunger 40; see fig. 5) configured to dispense the liquid from a first chamber 4 (within vial 1) into a second fluid chamber 42 (outlet channel) that defines a variable volume that is not isolated from ambient air (volume of outlet channel 42 varies; as member 2 is moved towards the bottom of the vail 1, the volume of channel 42 increases, the outlet channel 42 being exposed to ambient air, allowing fluid to be expelled therefrom; see fig. 5 and paragraph 58); and a barrier assembly 2 configured to isolate the liquid within the insulated first chamber 4 from ambient air (via biased closed projections 7) as the liquid is dispensed from the insulated first chamber 4 into the second chamber 42 (see fig. 5 and paragraphs 46 and 58), wherein the actuation assembly 40 is configured to move the barrier assembly 2 in a first direction (towards the base of the vial 1; see fig. 5) to dispense the liquid from the first chamber 4 into the second chamber 42, movement of the barrier assembly 2 in the first direction increasing a volume of the second chamber (as member 2 is moved towards the bottom of the vail, the volume of channel 42 increases; see fig. 5). With respect to the limitation “insulated” it is noted that the container of Ingram may be made of glass or polymer (see paragraph 43), both being a material which inherently has insulation properties.
	With respect to the functional limitation “so that a portion of the variable volume is filled with the liquid and a portion of the variable volume is filled with air”, it is noted that a portion of the second chamber may be filled with liquid and a portion may be filled with air (see paragraph 50). Furthermore, in addition to receiving air initially present in the vial and excess fluid (paragraph 50), air may be received within the second chamber via the outlet (see fig. 4 and paragraph 58).
	Regarding claim 2, Ingram discloses wherein movement of the barrier assembly 2 in the first direction (towards the base of the vail 1) decreases a volume of the first chamber 4 (see fig. 5 and paragraph 58).
Regarding claim 4, Ingram discloses wherein the barrier assembly 2 includes a valve assembly 7 configured to selectively allow liquid to flow from the first chamber 4 into the second chamber without allowing ambient air to pass into the first chamber 4 when the barrier assembly 2 is moved in the first direction (see fig. 5 and paragraphs 58 and 46).
Regarding claim 9, Ingram discloses wherein the second chamber 42 is selectively removable from the container 1 (i.e. via removal of the plunger 40 and barrier 2; see fig. 5 and paragraph 58).
Regarding claim 17, Ingram further discloses wherein the liquid remains at a substantially somewhat steady state temperature (via the insulation properties of the material; i.e. polymer; see paragraph 43).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ingram et al. (US 2007/0000950) in view of Kern et al. (US 2014/0054314).
Regarding claim 7, Ingram discloses all the elements of the claimed invention but is silent to the teaching of the barrier assembly including at least one barrier magnet and the actuating assembly including at least one magnet.
Kern teaches discloses an assembly including: a barrier assembly 24, 24’, 24”, 25 configured to isolate a first chamber within an interior of a container 10 (see figs. 1 and 3), wherein the first chamber is configured to contain a fluid (see paragraph 29); and an actuation assembly (member for applying force directly to the barrier assembly, or an external magnet; see paragraphs 5 and 29) configured to dispense fluid contained within the first fluid chamber; wherein when the actuation assembly consist of an external magnet, the barrier assembly 24, 24’, 24”, 25 includes at least one barrier magnet (see paragraph 5) that is alignable with at least one magnet of the actuation assembly (external magnet) such that the barrier assembly 24, 24’, 24”, 25 moves when the at least one magnet of the actuation assembly is moved (see paragraph 5).
Accordingly, the substitution of one known actuation means (the barrier assembly including at least one barrier magnet and the actuating assembly including at least one magnet, as disclosed by Kern) for another known actuation means (i.e. barrier assembly including a member for applying force directly to the barrier assembly, as disclosed by Ingram) would have been obvious to one of ordinary skill in the art at the time of the invention this amounts to simple substitution of one known actuation means for another and would have yielded predictable results, namely, permitting the user to displace the barrier assembly, for dispensing the fluid (i.e. liquid).	
Allowable Subject Matter
Claims 12-15 are allowed. Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: With respect to claims 5 and 12-15, the prior art of record fails to teach or render obvious an assembly, particularly wherein the valve assembly selectively allows ambient air to flow into the insulated first chamber when the barrier assembly is moved in a second direction. Regarding claim 8, the prior art of record fails to teach or render obvious an assembly, particularly including a second chamber of variable volume as claimed in claim 1, further having an inner liner and an outer container, the insulated first chamber defined by a portion of the inner liner. 
Response to Arguments
Applicant’s arguments, see pages 2-4, filed 07/14/2022, with respect to the rejection(s) of claim(s) 1, 2, 4, 9 and 17 under 35 USC 102(a)(1) as being anticipated by Gueret (US 2003/0063945) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ingram et al. (US 2007/0000950).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Loukeris (US 2011/0024417) shows another container assembly having a barrier assembly (i.e. 602; fig. 19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.N/Examiner, Art Unit 3754               



/Vishal Pancholi/Primary Examiner, Art Unit 3754